Citation Nr: 1438186	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-24 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a heart condition, as secondary to the service-connected disability of hypertension.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a heart condition, as secondary to the service-connected disability of hypertension.

5.  Entitlement to an increased disability rating for dyspepsia, hiatal hernia, and gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for sinusitis, entitlement to service connection for a heart condition, as secondary to service-connected hypertension, and entitlement to an increased disability rating for dyspepsia, hiatal hernia, and GERD, currently evaluated as 10 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed July 1998 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for sinusitis.  No new and material evidence was received within the appeal period.

2.  In an unappealed March 1999 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for heart condition, as secondary to service-connected hypertension.  No new and material evidence was received within the appeal period.

3.  The evidence received since the July 1998 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sinusitis.

4.  The evidence received since the March 1999 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a heart condition, as secondary to service-connected hypertension.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The March 1999 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  Evidence received since the final July 1998 rating decision is new and material; the criteria to reopen the claim for service connection for sinusitis have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  Evidence received since the final March 1999 rating decision is new and material; the criteria to reopen the claim for service connection for a heart condition, as secondary to service-connected hypertension, have been met.  38 U.S.C.A. §§ 5108, 5107 (West 2002); 38 C.F.R. § 3.156 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Since the Board is granting the claims for new and material evidence and remanding the issues of entitlement to service connection for sinusitis and a heart condition, as secondary to the service-connected disability of hypertension, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002).  See 38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Sinusitis New and Material Evidence Analysis

In reviewing the evidence added to the claims folder since the July 1998 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the July1998 denial, the Veteran did not have a current diagnosis of sinusitis.  In an April 2009 private treatment report, the Veteran was diagnosed with sinusitis.  Additionally, in a June 2009 private treatment report, the Veteran's physician noted that he had a 30 year history of clinical rhinosinusitis.  This evidence was not before the AOJ in July 1998 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2013) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the July 1998 decision and the claim for sinusitis must be reopened.

Based on the foregoing, the Board concludes that the requirements to reopen the claim of entitlement to service connection for sinusitis have been met.

Heart Condition New and Material Evidence Analysis

In reviewing the evidence added to the claims folder since the March 1999 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the March 1999 denial, the Veteran had not experienced atrial fibrillation, nor did he have a diagnosed heart condition.  In a July 2011 cardiology consult, the Veteran reported that he had a history of atrial fibrillation.  This evidence was not before the AOJ in March 1999 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim because he may have a heart condition at present.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2013) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the March 1999 decision and the claim for a heart condition, as secondary to the service-connected disability of hypertension, must be reopened.

Based on the foregoing, the Board concludes that the requirements to reopen the claim of entitlement to service connection for a heart condition, as secondary to the service-connected disability of hypertension, a have been met.




ORDER

New and material evidence having been received, the claim of entitlement to service connection for sinusitis is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a heart condition, as secondary to service-connected hypertension is reopened, and to that extent only, the appeal is granted.


REMAND

At the time of the Veteran's prior denial of service connection for sinusitis, he did not have a current diagnosis.  In an April 2009 private treatment report, the Veteran was diagnosed with sinusitis.  A new VA examination is necessary to determine if the Veteran's sinusitis is etiologically related to service, to include his in-service instances of sinusitis.

At the time of the Veteran's prior denial of service connection for a heart condition, as secondary to service-connected hypertension, the Veteran had not experienced, nor had he reported a history of, atrial fibrillation.  A new VA examination is necessary to determine if the Veteran currently has a heart condition, and if so, whether any heart condition found is etiologically related to service or hypertension.

In a September 2011 VA Form 9, the Veteran wrote that he had chronic gastroesophageal reflux, burning in his stomach, chronic inflammation of the esophagus, and burning in his throat since 1993.  He wrote that he had excessive heart burn that caused pain across his left chest to his left arm with numbness down to his fingertips.  The Veteran wrote that he lost 40 pounds and that the quality of his life is affected.  The Board notes that the Veteran's last C&P Examination for dyspepsia, hiatal hernia, and GERD was in September 2008.  A new VA examination is necessary to evaluate the Veteran's service-connected dyspepsia, hiatal hernia, and GERD.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last... VA examination to determine the current nature and severity of his... disabilities.).

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for any heart disorder, sinusitis, dyspepsia, hiatal hernia, or GERD.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for a VA sinusitis examination.  A copy of this remand and the claims file must be made available to the examiner and the examination report should reflect that the claims folder was reviewed. The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sinusitis is related to his active service.  The examiner must reconcile his or her opinion with the private medical opinion stating that the Veteran has a 30 year history of clinical rhinosinusitis, as well as the Veteran's competent reports of sinusitis symptoms since service.

3. Schedule the Veteran for a VA heart examination by an appropriate medical professional to determine the etiology of any currently diagnosed heart disorder.  The entire claims file must be reviewed by the examiner.  

a. The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a currently diagnosed heart disorder is;

b. If it is determined that it is at least as likely as not that the Veteran has a currently diagnosed heart disorder the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed heart disorder is etiologically related to the Veteran's service;

c. If the examiner determines that any heart disorder found is not etiologically related to active service, he or she is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any heart disorder found is etiologically caused by the Veteran's already service-connected hypertension.

d. If the examiner determines that any heart disorder found was not caused by the Veteran's already service-connected hypertension, whether it is at least as likely as not (a 50 percent probability or greater) that any heart disorder found was aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected hypertension.

4. After the above has been completed, schedule the Veteran for a VA examination to determine the current nature and extent of impairment attributable to his dyspepsia, hiatal hernia, and GERD.  A copy of this remand and the claims file must be made available to the examiner in conjunction with the examination and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated physical examination and diagnostic tests should be performed.  

      The examiner should:

a. Describe with specificity any digestive system disability that is currently manifested or otherwise indicated by the record;

b. Comment on the effect of the Veteran's gastrointestinal disorder on his ability to work and to function, to include his being responsible for tending to his basic daily needs.  He or she should identify the predominant disability pertaining to the digestive system.  Specifically, the examiner is requested to identify if the Veteran experiences: 

i. Persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health

ii. Pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of heath;

c. The examiner is advised that the Veteran is competent to report symptoms of treatment, and his reports must be taken into account, along with the other evidence of record, in formulating any opinions.  The examiner should address the Veteran's complaints of gastroesophageal reflux, burning in his stomach, chronic inflammation of the esophagus, and burning in his throat, among other symptoms.

The reports must include a complete rationale for all opinions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiners (i.e. additional facts are required, or the examiners does not have the needed knowledge or training).

5. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


